DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCandlish et al. (U.S. Application Publication No. 2011/0036851).
McCandlish discloses a lid (115) for closing an opening of a container that is adapted to contain a flowable material, the lid comprising a peripheral region (60) engaging, or able to engage, about, within, or both about and within, the container, and a non-peripheral region (116) inwardly of the peripheral region; wherein the non-peripheral region has a formation (118), the formation being able to be pressed or already pressed, to a closed condition that at least substantially closes a flowable material egress opening of the non-peripheral region, and able to be released from the closed condition to an open condition to allow material egress from the container via the material egress opening (par. 55), wherein the formation is a spout, wherein the formation is triangular in shape having a base adjacent the material egress opening and an apex that is more proximate an opposed edge of the non-peripheral region (Fig. 19), wherein the peripheral region is annular (Fig. 19), wherein the formation is biased to the open condition (pars. 54, 55), comprising a catch that is adapted to capture of part of the formation for retaining the formation in its closing condition (140, 144), wherein the material egress opening is in part arcuate (Fig. 19), wherein the lid comprises an annular internal extension projecting downwardly from or relative to the base, the annular internal extension being configured to fit at least partially inside the container during use (Figs. 20, 15), wherein the formation extends from or proximal to a lid top to or towards a base of the lid with the material egress opening facing towards the lid top (Fig. 21), wherein the lid further comprises a first gripping portion formed at one side of the formation and a second gripping portion formed on at another side of the spout, wherein squeezing of the first and second gripping portions is adapted to cause the formation to transition from the closed condition to the open condition (Fig. 19, par. 55), wherein applying the force on the formation towards the peripheral region is adapted to cause the formation to transition from the open condition to the closed condition (towards the distal peripheral region), wherein the lid further comprises an air circulation hole (130) for improving the fluid flow, wherein the lid comprises a horizontal surface allow stacking of the container onto the lid (Fig. 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandlish.
McCandlish teaches wherein the formation extends across the non-peripheral region (Fig. 19), but fails to teach wherein the formation extends over half the region. It would have been obvious to one of ordinary skill in the art at the time the invention was made to such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 4-6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandlish in view of Dery (U.S. Application Publication No. 2006/0086764).
Dery discloses a closure formation (18) that is live hinged save for where it defines an opening, wherein the live hinging is in a depression to enable retention of part of the formation inwardly of a peripheral region (Fig. 1B), and  wherein when not retained, the formation assumes a stable condition above the peripheral region (Fig. 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of McCandlish with the formation statute taught by Dery, since such a modification would be a substitution of one known element for another to achieve a predictable result.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 21 of copending Application No. 16/422,910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope than the reference application and therefore anticipated by the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733